DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin W. King on Friday, March 18, 2022.
The application has been amended as follows: 
Claim 1, Lines 15-17: Replaced “wherein the light deflection device (4) comprises a light-deflecting element (40) and an adjusting system (41), wherein the adjusting system (41) is configured to pivot the light-deflecting element (40)” with -- wherein the light deflection device (4) comprises a light-deflecting element (40) within a support frame (42) and an adjusting system (41), wherein the adjusting system (41) is configured to pivot the support frame (42) of the light-deflecting element (40) --
Canceled Claim 3
Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to Independent Claim 1, the Applicant has sufficiently claimed and defined the light module for a motor vehicle headlight including the lighting device, the light deflection device, the spatial light modulator, and the imaging system.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, whereby the closest prior art to Yagi et al. (FR 3008477 A) in particular does not adequately teach the support frame, wherein the light-deflecting element is within the support frame such that the adjusting system is configured to pivot the support frame of the light-deflecting element.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 10,584,842 B2 to Park that teaches an immovable light-deflecting element prior to a moveable spatial light modulator [note Figure 4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, March 18, 2022

/Jason M Han/Primary Examiner, Art Unit 2875